DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 46 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, line 1, the phrase “the wand hose end valve” lacks antecedent basis.  In line 1, the numeral “7” should be changed to the numeral --12--, which will provide proper claim dependency and antecedent basis.
In claim 43, lines 2 and 3, the phrase “the at least two open slots or channels” lacks antecedent basis.  In line 1, the numeral “38” should be changed to the numeral --42--, which will provide proper claim dependency and antecedent basis.
Claims 46 and 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are between the front side tabs or prongs and the one-way snap feature to engage with the refill cartridge preventing removal in claim 46 and between the front side having a threaded connection with a child resistant ratchet feature and this threaded attachment to the refill cartridge in claim 47.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6,7,10-12,15,16,18,19,21-25,27,29-35,37-45 and 48-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0182839 A1 (Curro).
As per claim 1, Curro teaches a spray wand (the spraying device 10, 10a - Fig. 1-7; para {0018)) comprising: a spray wand body having a hollow tube with a wand spray end, the spray wand body having a screen inserted in the spray wand body (the spraying device 10 has a hollow tube at the mixing chamber 12 with a screen member 18 positioned within the bore 14 of the chamber 12 - Fig. 1-7; para [0018], [0023]), and a wand hose end having a handle connected to the spray wand body (the outlet arm 26 or 28 can be used as a handle for the spraying device 10 as shown in Fig. 7 - Fig. 1-7; para [0020], [0021]). 
As per claim 2, Curro teaches the spray wand according to claim 1, and further teaches further comprising a spray end selector attached to the wand spray end (the nozzle 46 can be attached to the arm 28 via a threaded connection - Fig. 1-7; para [0020], (0024)).
As per claim 3, Curro teaches the spray wand according to claim 1, and further teaches wherein the wand hose end has a wand hose end valve for control of water flow from a hose (the control valve 38 controls the water flow from the hose 39 - Fig. 1-7; para [0021], [0025]).
As per claim 4, Curro teaches the spray wand according to claim 1, and further teaches wherein the wand spray end is angled (the spray end is connected to the body transversely at a 90 degree angle - Fig. 1-7; para [0020)).
As per claim 6, Curro teaches the spray wand according to claim 1, and further teaches further comprising a solid chemistry in the spray wand body (the spray device 10 includes the solid pellets 24 - Fig. 1-7; para [0018], (0020), [0022], [0023]).
As per claim 7, Curro teaches a spray wand (the spraying device 10, 10a - Fig. 1-7; para (0018]) comprising: a spray wand body having a hollow tube with a wand spray end (the spraying device 10 has a hollow tube at the mixing chamber 12 - Fig. 1-7; para [0018], [0023]), a refill cartridge assembly for insertion into the hollow tube, wherein the spray wand body is configured for receiving the refill cartridge assembly inside of the spray wand body (the screen 18, the pellets 24, the inserts 42, 22, and cap 16 form the refill cartridge assembly that is inserted into the bore 14 of the tubular chamber 12, 12a - Fig. 1-7; para [0018]-[0025]), and a wand hose end having a handle connected to the spray wand body (the outlet arm 26 can be used as a handle for the spraying device 10 as shown in Fig. 7 and is connected to the hose 39 - Fig. 1-7; para [0020], [0021]).
As per claim 10, Curro teaches the spray wand according to claim 7, and further teaches further comprising an insert/refill cartridge adapter (the insert 42 acts as an adapter to hold the pellets 24 - Fig. 1-7; para [0022], [0023]).
As per claim 11, Curro teaches the spray wand according to claim 7, and further teaches further comprising a spray end selector attached to the wand spray end (the nozzle 46 can be attached to the arm 28 via a threaded connection - Fig. 1-7; para [0020], [0024]).
As per claim 12, Curro teaches the spray wand according to claim 7, and further teaches wherein the wand hose end has a wand hose end valve for control of water flow from a hose (the control valve 38 controls the water flow from the hose 39 - Fig. 1-7; para [0021], [0025]).
As per claim 15, Curro teaches the spray wand according to claim 7, and further teaches wherein the wand spray end is angled (the spray end is connected to the body transversely at a 90 degree angle - Fig. 1-7; para [0020]).
As per claim 16, Curro teaches the spray wand according to claim 7, and further teaches wherein the refill cartridge assembly is comprised of a refill cartridge having a distal end and a proximal end, and a swirl chamber attached to the proximal end of the refill cartridge (the mixing chamber 12a has a portion capable of creating agitation, turbulence or swirl via the holes 44a-c in the tubular insert 42 containing the pellets 24 at a proximal end - Fig. 1-7; para [0020]-[0025]).
As per claim 18, Curro teaches the spray wand according to claim 16, and further teaches further comprising a solid chemistry in the refill cartridge (the spray device 10 includes the solid pellets 24 - Fig. 1-7; para [0018],[0020], [0022], [0023]).
As per claim 19, Curro teaches the spray wand according to claim 16, and further teaches wherein one or more refill cartridges are connected together (the screen 18, the pellets 24, the inserts 42, 22, and cap 16 form one refill cartridge assembly together - Fig. 1-7; para [0020]-[0021]).
As per claim 21, Curro teaches the spray wand according to claim 16, and further teaches wherein one or more refill cartridges contain same solid chemistries (the spray device 10 includes the solid pellets 24 for luring worms - Fig. 1-7; para [0018], [0020], [0022], [0023]).
As per claim 22, Curro teaches the spray wand according to claim 16, and further teaches wherein the refill cartridge has one or more channels running along the length of the refill cartridge (the mixing tubular bore 14a runs along the length of the insert 42 - Fig. 1-7; para [0023], [0024]).
As per claim 23, Curro teaches the spray wand according to claim 7, and further teaches wherein the spray wand has a rinse feature (by removing or not putting in the pellets 24 the device 10 can enter a rinse mode - Fig. 1-7; para [0020]-[0025]).
As per claim 24, Curro teaches a refill cartridge assembly (the screen 18, the pellets 24, the inserts 42, 22, and cap 16 form the refill cartridge assembly - Fig. 1-7; para [0018]-[0025]) comprising: a refill cartridge having a proximal end and a distal end (the assembly having the screen 18, the pellets 24, the inserts 42, 22, and cap 16 have a proximate and distal end - Fig. 1-7; para [0018]-[0025]), and a swirl chamber, wherein the swirl chamber is attached to the proximal end of the refill cartridge (the mixing chamber 12a has a portion capable of creating agitation, turbulence or swirl via the holes 44a-c in the tubular insert 42 containing the pellets 24 at a proximal end -Fig. 1-7; para [0020]-[0025]).
As per claim 25, Curro teaches the refill cartridge assembly according to claim 24, and further teaches wherein the distal end of the refill cartridge has at least two or more orifices or a screen (the distal end of the assembly has a hole at shoulder 20 and a screen 18 - Fig. 1-7; para [0020]-[0025]).
As per claim 27, Curro teaches the refill cartridge assembly according to claim 24, and further teaches further comprising a solid chemistry in the refill cartridge (the spray device 10 includes the solid pellets 24 - Fig. 1-7; para [0018], [0020], [0022], [0023]).
As per claim 29, Curro teaches the refill cartridge assembly according to claim 24, and further teaches wherein the refill cartridge has a tubular body (the insert 42 has a tubular body - Fig. 1-7; para [0023)], [0024]).
As per claim 30, Curro teaches the refill cartridge assembly according to claim 24, and further teaches wherein the refill cartridge is of varying length (the insert 22 has one length and the insert 42 has another length - Fig. 1-7; para [0018]-[0024]).
As per claim 31, Curro teaches the refill cartridge assembly according to claim 24, and further teaches wherein the refill cartridge has one or more channels on an exterior surface of the refill cartridge (the exterior bore 14a is exterior of the inside of the insert 42 - Fig. 1-7; para [0020]-[0025]).
As per claim 32, Curro teaches the refill cartridge assembly according to claim 31, and further teaches wherein the one or more channels run along the length of the refill cartridge (the exterior bore 14a runs along the length of the insert 42 - Fig. 1-7; para [0020]-[0025]).
As per claim 33, Curro teaches the refill cartridge assembly according to claim 24, and further teaches wherein the refill cartridge has two channels (the refill cartridge assembly has a first channel at the bore 30 and a second at an opposing end at the bore 32 - Fig. 1-7; para [0020]-[0025]).
As per claim 34, Curro teaches the refill cartridge assembly according to claim 33, and further teaches wherein the two channels are on opposing sides of the refill cartridge (the refill cartridge assembly has a first channel at the bore 30 and a second at an opposing end at the bore 32 - Fig. 1-7; para [0020]-[0025]).
As per claim 35, Curro teaches the refill cartridge assembly according to claim 24, and further teaches wherein one or more refill cartridges are connected to one another (the screen 18, the pellets 24, the inserts 42, 22, and cap 16 form one refill cartridge assembly together - Fig. 1-7; para [0020]-[0021]).
As per claim 37, Curro teaches the refill cartridge assembly according to claim 35, and further teaches wherein the one or more refill cartridges contain same solid chemistries (the spray device 10 includes the solid pellets 24 for luring worms - Fig. 1-7; para [0018], [0020], [0022], [0023]).
As per claim 38, Curro teaches a swirl chamber (the mixing chamber 12a - Fig. 1-7; para [0018]-[0025]) comprising: at least one open slot or channel on a back side of the swirl chamber (the mixing chamber 12a includes a channel at the bore 30, and one or more raised projections having fluid exit windows on a front side of the swirl chamber (the mixing chamber 12a includes the projection of the insert 42 having the fluid exit window at openings 44a-c at a front side of the mixing chamber 12a - Fig. 1-7; para [0023], [0024]).
As per claim 39, Curro teaches the swirl chamber according to claim 38, and further teaches wherein the one or more raised projections are ramps (the circular opening 44c includes a ramp on a portion of the circle - Fig. 1-7; para [0023], [0024]).
As per claim 40, Curro teaches the swirl chamber according to claim 38, and further teaches wherein the fluid exit windows are in a geometric shape (the openings 44a-44c are circular shaped - Fig. 1-7; para [0023], [0024]).
As per claim 41, Curro teaches the swirl chamber according to claim 40, wherein the geometric shape is rectangular, square, round, other geometric shape, and a combination thereof (the openings 44a-44c are circular shaped - Fig. 1-7; para [0023],[0024]).
As per claim 42, Curro teaches the swirl chamber according to claim 38, and further teaches wherein two open slots or channels are present on the back side of the swirl chamber (the opening at the rim 19 of the screen 18 is one opening and the bore 32 at the shoulder 20 is another opening - Fig. 1-7; para [0023], (0024]).
As per claim 43, Curro teaches the swirl chamber according to claim 38, and further teaches wherein spacing is present between the at least two open slots or channels (the space of the rim 19 of the screen 18 is spaced at the top of the rim 19 and the bottom proximate the bore 32 - Fig. 1-7; para [0023], [0024]).
As per claim 44, Curro teaches the swirl chamber according to claim 43, and further teaches wherein the at least two open slots or channels are in a geometric shape (the rim opening and the underneath opening to bore 32 are circular shaped - Fig. 1-7; para [0023], [0024]).
As per claim 45, Curro teaches the swirl chamber according to claim 44, and further teaches wherein the geometric shape is selected from the group consisting of rectangular, square, helical, other geometric shape, and a combination thereof (the rim opening and the underneath opening to bore 32 are circular shaped - Fig. 1-7; para [0023], [0024]).
As per claim 48, Curro teaches the swirl chamber according to claim 38, wherein the back side of the swirl chamber is configured for fluid entry into the back side of the swirl chamber in a linear fashion (the opening at the rim 19 of the screen 18 is one opening and the bore 32 at the shoulder 20 is another opening and they receive fluid in a linear fashion - Fig. 1-7; para [0023], [0024]).
As per claim 49, Curro teaches the swirl chamber according to claim 38, and further teaches wherein the swirl chamber creates a tumble of the fluid (the insert 42 having holes 44a-c creates turbulence of the fluid to dissolve the pellets 24 - Fig. 1-7; para [0023], [0024]).
As per claim 50, Curro teaches the swirl chamber according to claim 38, and further teaches wherein the swirl chamber causes a directional change in the fluid (as shown in Fig. 4, the fluid changes a direction by going from horizontal to downward vertically and then horizontally - Fig. 1-7; para [0023], [0024]).
As per claim 51, Curro teaches the swirl chamber according to claim 38, and further teaches wherein the front side of the swirl chamber is configured for fluid exit in a tangential manner (the insert 42 is capable of moving the fluid for a fluid exit in the circular tube in a tangential manner - Fig. 1-7; para [0023], [0024]).
Claim(s) 7, 9, 10, 15, 16, 18, 24, 25-27, 29, 38, 42-44 and 46-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung ‘241.
As per claim 7, Jung ‘241 teaches a spray wand, see Fig. 1, comprising a spray wand body having a hollow tube with a wand spray end, see Fig. 1; a refill cartridge assembly 10 for insertion into the hollow tube; wherein the spray wand body is configured for receiving the refill cartridge assembly inside of the spray wand body, see Fig.1 and Fig. 5.  See Fig. 1-7 and specification col. 3, ln 33 through col. 6, ln 38.
As per claim 9, Jung ‘241 teaches the spray wand of claim 7, and further shows the refill cartridge assembly attached to the handle prior to insertion in the spray wand body, see Fig. 1.
As per claim 10, Jung ‘241 teaches the spray wand of claim 7, and further comprising an insert/refill cartridge adapter 100.
As per claim 15, Jung ‘241 teaches the spray wand of claim 7, and further shows the wand spray end being angled, see Fig. 1.
As per claim 16, Jung ‘241 teaches the spray wand of claim 7, and further teaches a refill cartridge 10 having a distal and proximal end and a swirl chamber S/110/120 attached to the proximal end of the refill cartridge.  See Fig. 1 and Fig. 6.
As per claim 18, Jung ‘241 teaches the spray wand of claim 7, and further teaches a solid chemistry 20 comprising powder in the refill cartridge.
As per claim 24, Jung ‘241 teaches a refill cartridge assembly, see Fig. 1, comprising a refill cartridge 10 having a proximal end and a distal end; and a swirl chamber S/110/120, wherein the swirl chamber is attached at 13/112 to the proximal end of the refill cartridge, see Fig. 5.  See Fig. 1-7 and specification col. 3, ln 33 through col. 6, ln 38.
As per claim 25, Jung ‘241 teaches the spray wand of claim 7, and further teaches two or more orifices 115.
As per claim 26, Jung ‘241 teaches the spray wand of claim 7, and further teaches the swirl chamber S/110/120  being attached to the refill cartridge by a threaded connection C having a child resistant ratchet feature at 13/112.
As per claim 27, Jung ‘241 teaches the spray wand of claim 7, and further teaches a solid chemistry 20 comprising powder in the refill cartridge.
As per claim 29, Jung ‘241 teaches the spray wand of claim 7, and further teaches the refill cartridge 10 having a tubular body, see Fig. 2.
As per claim 38, Jung ‘241 teaches a swirl chamber S/110/120, see Figs. 1, 5-7, comprising at least one open slot 115 on a back side of the swirl chamber and one or more raised projections at 113 having fluid windows on a front side of the swirl chamber,  see Figs. 6 and 7.  See Fig. 1-7 and specification col. 3, ln 33 through col. 6, ln 38.
As per claim 42, Jung ‘241 teaches the spray wand of claim 7, and further teaches two slots or channels 115.
As per claim 43, Jung ‘241 teaches the spray wand of claim 7, and further teaches a spacing between the at least two open slots or channels, see Figs. 6 and 7.
As per claims 44 and 45, Jung ‘241 teaches the spray wand of claim 7, and further teaches the at least two open slots have a geometric shape comprising a cylinder, see Figs. 2-7. 
As per claim 46, Jung ‘241 teaches the spray wand of claim 7, and further teaches the front side has tabs or prongs 112.
As per claim 47 the front side has a threaded connection C with a child resistant ratchet feature 13/112.
As per claim 49, Jung ‘241 teaches the spray wand of claim 7, and further teaches the swirl chamber creates a tumble of fluid, see col. 5, ln 42-52 and mixing.
As per claim 50, Jung ‘241 teaches the spray wand of claim 7, and further teaches the swirl chamber causes a directional change in the fluid, see Figs. 5-7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0182839 A1 (Curro) in view of Proctor et al ‘205.
As per claim 5, Curro teaches the spray wand according to claim 1, but does not specifically teach wherein the spray wand body is transparent. However, Proctor et al ‘205 teaches a similar spray device including a transparent body (the reservoir R is a transparent body - Fig. 1, 2; col 3, ln 32- 42). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the spray wand of Curro transparent, as taught by Proctor et al ‘205, thereby, allowing for a user to observe the mixing process.
As per claim 8, Curro teaches the spray wand according to claim 7, but does not specifically teach wherein the spray wand body is transparent. However, Proctor et al ‘205 teaches a similar spray device including a transparent body (the reservoir R is a transparent body - Fig. 1, 2; col 3, ln 32-42). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the spray wand of Curro transparent, as taught by Proctor et al ‘205, thereby, allowing for a user to observe the mixing process.
As per claim 17, Curro teaches the spray wand according to claim 16, but does not specifically teach wherein the refill cartridge is transparent. However, Proctor et al ’05 teaches a similar spray device including a transparent body (the reservoir R is a transparent body - Fig. 1, 2; col 3, ln 32-42). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the spray wand of Curro transparent, as taught by Proctor et al ‘205, thereby, allowing for a user to observe the mixing process.
As per claim 28, Curro teaches the refill cartridge assembly according to claim 24, but does not specifically teach wherein the refill cartridge is transparent.  However, Proctor et al ‘205 teaches a similar spray device including a transparent body (the reservoir R is a transparent body - Fig. 1, 2; col 3, ln 32-42). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the spray wand of Curro transparent, as taught by Proctor et al ‘205, thereby, allowing for a user to observe the mixing process.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0182839 A1 (Curro) in view of Fryan et al ‘962.
As per claim 13, Curro teaches the spray wand according to claim 7, but does not specifically teach wherein the wand hose end valve has a setting to divert water around the refill cartridge assembly in a rinse mode. However, Fryan et al ‘962 teaches a similar spray device including wherein the sprayer has a valve 20/50 with a setting to divert water around a refill cartridge assembly 101 in a rinse mode (see Fig. 1-13; col 12, ln 4 to col 13, ln 13).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the water hose end valve of Curro with a setting to divert water around the refill cartridge assembly in a rinse mode, as taught by Fryan et al ‘962, thereby providing another useful function to the sprayer to rinse a surface first to clean off dirt and then to do a final rinse to clean off the soap.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0182839 A1 (Curro) in view of Marty ‘070.
As per claim 14, Curro teaches the spray wand according to claim 7, but does not specifically teach wherein the wand spray end has an attachment for use with a brush or a cloth. However, Marty ‘070 teaches a similar spray device including wherein the wand spray end has an attachment for use with a brush or a cloth (the cleaning brush attachment 30 - Fig. 1-7; col 2, ln 58-60).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the brush attachment of Marty ‘070 to the sprayer device of Curro, thereby providing another useful function to the sprayer to clean a surface.
Claims 20 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0182839 A1 (Curro) in view of Graham ‘663.
As per claim 20, Curro teaches the spray wand according to claim 16, but does not specifically teach wherein one or more refill cartridges contain different solid chemistries.
However, Graham ‘663 teaches a similar dispensing device including wherein one or more refill cartridges contain different solid chemistries (the solid pellets 64, 66 may be fertilizer, weed treatment, insecticide etc. - Fig. 1, 2; col 3, ln 16-45).   Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the fertilizer pellets of Graham ‘663 with the worm lure pellets of Curro, thereby providing fertilizer for the ground while bringing worms to the area to improve soil composition.
As per claim 36 Curro teaches the refill cartridge assembly according to claim 35, but does not specifically teach wherein the one or more refill cartridges contain different solid chemistries. However, Graham ‘663 teaches a similar dispensing device including wherein one or more refill cartridges contain different solid chemistries (the solid pellets 64, 66 may be fertilizer, weed treatment, insecticide etc. - Fig. 1, 2; col 3, ln 16-45). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the fertilizer pellets of Graham ‘663 with the worm lure pellets of Curro, thereby providing fertilizer for the ground while bringing worms to the area to improve soil composition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Okubo ‘109 and Horstman et al ‘105 disclose spray wands with refill cartridges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752